DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 10/13/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/13/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 12, and 22.
Applicants have left claims 2, 5-11, and 13-21 as originally filed.
Claims 3-4 and 23-32 remain withdrawn from further consideration.
Claims 1-2 and 5-22 are the current claims hereby under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 is being considered by the examiner.
Claim Objections - Newly Applied
Claims 7, 9, 11-13, 18, and 20-22 are objected to because of the following informalities:
Regarding claim 7, line 2 currently reads “a predetermined number of harmonics”, however, it appears it should read --the predetermined number of harmonics-- (emphasis added).
Regarding claim 9, line 4 currently reads “a predetermined number of harmonics”, however, it appears it should read --the predetermined number of harmonics-- (emphasis added).
Regarding claim 11, line 1 currently reads “claim 1 wherein”, however, it appears it should read --claim 1, wherein-- (emphasis added).
Regarding claim 12, line 13 currently reads “a patient”, however, it appears it should read --the patient-- (emphasis added).
Regarding claim 12, line 14 currently reads “a patient”, however, it appears it should read --the patient-- (emphasis added).
Regarding claim 12, line 24 currently reads “a strength”, however, it appears it should read --the strength-- (emphasis added).
Regarding claim 13, line 1 appears it should read --applying the periodic excitation signal-- (emphasis added) to maintain consistent claim language.
Regarding claim 18, line 1 appears it should read --the set of frequency-domain data-- (emphasis added) to maintain consistent claim language.
Regarding claim 18, line 2 currently reads “a predetermined”, however, it appears it should read --the predetermined-- (emphasis added).
Regarding claim 20, line 2 currently reads “a set”, however, it appears it should read --the set-- (emphasis added).
Regarding claim 21, line 2 currently reads “a set”, however, it appears it should read --the set-- (emphasis added).
Regarding claim 22, line 1 currently reads “claim 12 wherein”, however, it appears it should read --claim 12, wherein-- (emphasis added).
Claim Interpretation - 35 USC § 112(f) - Withdrawn
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Response to Arguments
Applicant’s arguments, see pages 11-12 of Remarks, filed 10/13/2022, with respect to the term “periodic excitation signal generator” have been fully considered and are persuasive.  No claim limitation is interpreted under 35 USC 112(f). 
Claim Rejections - 35 USC § 112 - Newly Applied Necessitated by Applicant’s Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, line 6 currently recites “a frequency of the period excitation signal”, however, lines 3-4 recite “a periodic excitation signal having an amplitude and a fundamental frequency”. In light of the specification, it is currently unclear if “a frequency”, recited in line 6 is the same as “a fundamental frequency”, recited in line 4. In para. [0093-0094] of the Specification, filed 02/20/2020, it recites a frequency of the periodic excitation signal applied may be selected based on an approximate concentration, and based on the approximate concentration, the fundamental frequency of the period excitation signal may be determined. For the purposes of examination, “a fundamental frequency”, recited in line 4, and “a frequency”, recited in line 6, are being interpreted as the same. If the Applicant intends for the two to be the same, it is recommended to the Applicant to amend line 6 to recite --wherein the fundamental frequency-- (emphasis added). Claims 13-22 are rejected due to their dependence from claim 12.
Regarding claim 12, line 28 currently recites “the frequency of the periodic excitation signal”, however, as explained above, claim 12 recites “a fundamental frequency”, in line 4, and “a frequency” in line 6. In light of the specification, it is currently unclear if “the frequency”, recited in line 28 is the same as “a fundamental frequency”, recited in line 4. For the purposes of examination, “a fundamental frequency”, recited in line 4, and “the frequency”, recited in line 28, are being interpreted as the same. If the Applicant intends for the two to be the same, it is recommended to the Applicant to amend line 28 to recite --the fundamental frequency-- (emphasis added). Claims 13-22 are rejected due to their dependence from claim 12.
Regarding claim 22, line 2 currently recites “the periodic excitation signal having a frequency”, however, as explained above, claim 12 recites “a fundamental frequency”, in line 4. In light of the specification, it is currently unclear if “a frequency” in line 2 is the same frequency as “a fundamental frequency”, recited in claim 12, line 4. For the purposes of examination, “a frequency”, recited in line 2, is being interpreted as “a fundamental frequency”, recited in claim 12, line 4. If the Applicant intends for the two to be the same, it is recommended to the Applicant to amend line 2 to recite --the fundamental frequency-- (emphasis added).
Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Arguments
Applicant’s arguments, see pages 12-15 of Remarks, filed 10/13/2022, with respect to claims 1-2, 5-16, 18, and 21-22 have been fully considered and are persuasive. Applicants have amended claim 1 to include a harmonic relationship database used to store sets of harmonic relationships and used in the determination of the glucose levels, and amended claim 12 to base the frequency of the periodic excitation signal on an expected glucose concentration. The 103 rejection of 1-2 and 5-22 has been withdrawn. 
Double Patenting - Maintained and Modified Necessitated by Applicant’s Amendments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-21 of U.S. Patent No. 11,445,944 B2 (the ‘944 patent), in view of Rikiya Shiwaku (Pub. No. US 2019/0008426), hereinafter referred to as Shiwaku. Both the ‘944 patent and the instant application recite a system and method of determining an analyte concentration in a fluid using harmonic relationships.

Instant Application: 16/796,920
Reference Application: Pat. No. US 11,445,944 B2
1. A continuous glucose monitoring (CGM) system, comprising: 

a CGM sensor configured for insertion into a region of interstitial fluid in a user; 

a first electronic circuitry configured to couple to the CGM sensor and configured to be removably attached to an external surface of the user, wherein the first electronic circuitry includes a periodic excitation signal generator configured to couple to the CGM sensor, a current sensor configured to couple to the CGM sensor, and a sampling circuit configured to couple to the current sensor, the sampling circuit configured to output sampled time-domain data; 

a second electronic circuitry coupled to the first electronic circuitry, wherein the second electronic circuitry is configured to extract a predetermined number of harmonics from the sampled time-domain data, generate a set of harmonic relationships based on the extracted harmonics, and determine a glucose level; and 



a harmonic relationship database having a plurality of sets of harmonic relationships, wherein each set of harmonic relationships in the plurality of sets of harmonic relationships is associated with a known analyte concentration, 



wherein the second electronic circuitry determines the glucose level based on a comparison between the plurality of sets of harmonic relationships of the harmonic relationship database and the generated set of harmonic relationships based on the extracted harmonics.
1. A continuous analyte monitoring (CAM) system, comprising:

a first circuit configured to apply a periodic excitation signal to an analyte-containing fluid; a second circuit configured to generate a current measurement signal, the current measurement signal having a magnitude indicative of a current in the analyte-containing fluid, the magnitude dependent, at least in part, on an analyte concentration in the analyte-containing fluid; a third circuit configured to sample the current measurement signal, and further configured to produce digitized time-domain sample data; and


a processor coupled to a memory, the memory having a harmonic relationship database stored therein, and further having instructions stored therein that, when executed by the processor, cause the processor to: extract a plurality of harmonic signals from the digitized time-domain sample data; calculate a set of harmonic relationships based on at least a portion of the plurality of harmonic signals;

access the harmonic relationship database, wherein the harmonic relationship database includes a plurality of sets of harmonic relationships, each set of harmonic relationships associated with a corresponding analyte concentration; and

determine, based on the harmonic relationship database and the calculated set of harmonic relationships, a magnitude of the analyte concentration in the analyte-containing fluid.

2. The CGM system of claim 1, wherein the first electronic circuitry and the second electronic circuitry are disposed in a wearable portion of the CGM system.  
19. The CAM system of claim 18, wherein the first circuit, the second circuit, and the third circuit, are disposed in a wearable device.
20. The CAM system of claim 19, wherein the processor, and the memory are disposed in the wearable device.
9. The CGM system of claim 1, wherein the second electronic circuitry includes a processor, and a memory having instructions stored therein, coupled to the processor, wherein the instructions, when executed by the processor, cause the processor to: extract a predetermined number of harmonics from the sampled time-domain data.  
21. The CAM system of claim 18, wherein the instructions when executed by the processor further cause the processor to transform the digitized time-domain sample data to frequency domain data.


	However, the ‘944 patent only recites a generic “analyte” and “analyte-containing fluid”. 
	Shiwaku teaches of a measuring apparatus to determine a concentration of a specific substance (Abstract, para. [0028]). Shiwaku further teaches a continuous glucose monitor is configured to measure an analyte in an analyte containing fluid, which can be glucose in the interstitial fluid (Fig. 1, element 10, “sensor”, para. [0028-0031]). Therefore, one of ordinary skill in the art would recognize that “glucose” and “interstitial fluid” are a suitable “analyte” and “analyte-containing fluid”.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 and 9 are rejected on the ground of nonstatutory double patenting, however, claims 1-2 and 5-22 are otherwise allowable over the prior art made of record. 
Thus, claims 5-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record includes Nakata et al. (“Discrimination of Glucose from Its Interferences Using an Amperometric Sensor …”) (previously cited), hereinafter referred to as Nakata and Fuller et al. (Pat. No. US 5,792,668), hereinafter referred to as Fuller.
Nakata teaches of determining a glucose level by determining sets of harmonic relationships of sampled time-domain data (pg. 4304-4305, Experimental section, pg. 4305, right col., “the relative amplitudes of the higher harmonics in FFT of the output current were examined … these results indicate that it is possible to determine the concentration of glucose in a test solution on the basis of the information found in the higher harmonics of the sensor response … R2 for glucose decreased with an increase in concentration …”). 
Fuller teaches of determining a concentration of a target chemical by harmonically relating different frequency outputs (col. 6, lines 8-12, and col. 10, lines 29-35). 
While using historical databases is known within the art, the prior art made of record does not disclose, teach, or reasonably suggest using a harmonic relationship database with sets of harmonic relationships associated with known analyte concentrations, and determining the glucose level based on a comparison with the generated harmonic relationship and the stored harmonic relationships. Further, the prior art made of record does not disclose, teach, or reasonably suggest the periodic excitation signal has a fundamental frequency that is based on typical or previously observed analyte levels, time of day of testing, or when and what a patient last ate. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791